Title: To George Washington from Major General Stirling, 30 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.]October 30th 1778. 9 oClo. a.m.
          
          The Sixteen Sail of Ships I mentioned to be at the hook in my letter of Yesterday, were afterwards Joined by Seven Sloops & Schooners, and towards evening of the 28th went to Sea; Yesterday Morning the Wind Comeing in from the South East, this fleet returned to the hook where they lay at Sun Rise this Morning. Yesterday and the day before about Eighty Sail of Ships Cheifly transports with Troops fell down from New York to Staten Island; between Sixty and Seventy Sail lay there before, so that there appears now ready for Sea about 150 Sail.
          Wee have sent off from hence for New York within these three days upwards of Seven hundred prisoners of War Soldiers and Sailors, and at least an hundred more of Soldiers Wives and all Sorts from Philadelphia, ’till I belive they were tired of them, for General Skinner wrote me yesterday that he is directed to Signify to me that “no person will be admitted within the lines by flaggs of Truce or Otherwise, without the permission of the Commander in Cheif being previously Obtained.” They have sent out about 150 prisoners of Ours, Sergeants & privates, all Baylors horse Men & indeed all the other horse Men prisoners are now released. some of these say there are no Brittish Troops left in New York, the last Guards of the Provo’ was of Marines from on Board the Experiment. the Sergeant of the Provo’ (not of the Guard) told one of them that he was to embark as Yesterday Afternoon. On Staten Island there are no more troops left than the 42d & Boskirks and these are Stationed at the Watering place. Many Circumstances look like a total Evacuation and others against it; the tories and their freinds insist there is to be a Strong Garrison left. the exchanged men I shall send of[f] to day to their respective Regiments and shall send a list of them to the Adjutant General.
          I was going to enclose your Excellency the New York News paper of the 28th but the Marquiss de la fayette who is on his way to Head Quarters Insists on delivering it, for the benefit of reading it by the Way. I am your Excellency’s Most Obedient & Most Humble Servt
          
            Stirling,
          
        